Citation Nr: 1741211	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1945 to October 1948.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO); this matter is now in the jurisdiction of the Newark, New Jersey RO.  In June 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

Subsequent to the June 2014 statement of the case, additional evidence was added to the record.  As this decision grants the Veteran's claim, he is not prejudiced by the Board considering this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's back disability manifested in service and has persisted since.


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim being decided.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptoms, but only for the chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran reports that his back disability began during his active duty service after the vessel he was on struck a mine, which resulted in three fatalities and several injuries.  The incident itself, and his service aboard that vessel at the time of the incident, are not in dispute.  

A March 2005 MRI of the Veteran's lumbar spine revealed multilevel degenerative disk disease (DDD).

During a March 2014 private examination, chronic back pain and spinal stenosis were diagnosed.  The Veteran reported back pain for 63 years following the incident.

In a July 2014 nexus statement, the Veteran's treating physician opined that the Veteran's back disability is most likely caused by or the result of service, particularly his presence aboard a Navy ship that struck a mine in September 1947; his physician noted that the Veteran has suffered from back pain since that time.

During the June 2017 hearing before the Board, the Veteran testified that his back disability began in service and has persisted ever since.  He further testified that he attempted to seek treatment following the explosion but that priority was given to those who were more severely injured; he self-medicated following the incident and proceeded to perform his duties.

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  As was noted above, it is not in dispute that he was aboard a vessel at the time it struck a mine.  It is also not in dispute that he has a back disability.  The Board finds it significant that the Veteran's treating physician opined that the Veteran's back disability is due to his service.  Further, the Board finds the Veteran competent to report that his back symptoms started in service and continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts (of the back disability beginning in service and persisting since) as not credible.   Moreover, the Veteran's symptoms are reportedly the same during active service as they were at the time of his diagnosis of DDD.  Arthritis is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptoms of back pain, later diagnosed as DDD. Therefore, the Board finds that the evidence reasonably shows that the Veteran's back disability had its onset in service and has continued since that time, and that service connection for such disability is warranted.


ORDER

Service connection for a back disability is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


